Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 & 06/14/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because there are two abstracts in the “Amendments of the Abstract” filed 06/14/2019.  Perhaps applicant intended the Abstract on page 6 of that amendment to be a clean copy but that is not clear to the examiner. Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Adachi et al. (U.S. 2015/0291044 A1) in view of Taniguchi et al. (2006/0038532 A1).

Regarding claim 1 Adachi et al. disclose an energy storage device managing apparatus that estimates a degradation amount of a full charge capacity of an energy storage device as seen in Figs. 1 & 6, the energy storage device managing apparatus comprising: a measurement unit 10 that measures a temperature (via temperature input unit 12, see par. 0035) of the energy storage device via battery 21 in a power supply state in which power is supplied (power supply 21, see par. 0033) to the energy storage device managing apparatus 10 (see par. 0035); and a controller 40, wherein the controller performs interpolation based on a first temperature measured immediately before the energy storage device becomes the power non-supply state (see pars. 0040-0041), and a second temperature initially measured after the energy storage device returns to the power supply state (wherein first and second temperatures shown in Fig. 2, wherein these temps measured by the temperature input unit 12 from the temperature sensor 24 which connect to the controller 40), decides a plurality of temperatures of the energy storage device 20 from a measurement time of the first temperature to a measurement time of the second temperature, and estimates the degradation amount of the full charge capacity based on a time variation of the decided temperatures (see pars. 0056-0061, claims 5-6 & 10).
Adachi et al. fail to disclose a timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adachi et al. to add a timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing apparatus as taught by Taniguchi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing apparatus, and a controller in order to improve charging accuracy (see Taniguchi pars. 0030-0035).
Regarding claim 2,  Adachi et al. disclose an energy storage device managing apparatus that estimates a degradation amount of a full charge capacity of an energy storage device as seen in Figs. 1 & 6, the energy storage device managing apparatus comprising: a measurement unit 10 that measures a temperature (via temperature input unit 12, see par. 0035) of the energy storage device via battery 21 in a power supply state in which power is supplied (power supply 21, see par. 0033) to the energy storage device 10 (see par. 0035); and a controller 40, wherein the controller performs interpolation based on a first temperature measured immediately before the energy storage device becomes the power non-supply state (see pars. 0040-0041), and a second temperature initially measured after the energy storage device returns to the power supply state (wherein first and second temperatures shown in Fig. 2, wherein these temps measured by the temperature input unit 12 from the temperature sensor 24 which connect to the controller 40), decides the temperature in each predetermined sampling time in a period from the measurement time of the first temperature to the measurement time of the second temperature, and estimates the degradation amount of the full charge capacity by deciding the degradation amount in each predetermined sampling time based on the temperature in each predetermined sampling time (see pars. 0056-0061, claims 5-6 & 10).
Adachi et al. fail to disclose a timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing apparatus.  In related art, US 2006/0038532 to Taniguchi et al. disclose that a timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing apparatus (see Fig. 5 and paragraphs 0030-0033), wherein the monitoring timing unit 7 performs estimation of the state of charge (SOC) of the battery 2 at times t.sub.2 and t.sub.3 (step 103). If the current detected by the current sensor 8 lies within the range of +-.1 ampere and the SOC is above the lower threshold-1 (steps 104, 105), the monitoring unit 7 estimates the SOC of the battery 2 by reading the voltage of battery 2. 
see Taniguchi pars. 0030-0035).

    PNG
    media_image1.png
    463
    796
    media_image1.png
    Greyscale

As to claim 3, Adachi et al. disclose wherein the controller decides 40 inducing 10 a temperature in each predetermined sampling time on an assumption that the temperature of the energy storage device 20 (pars. 0050-0054) with respect to time see claim 1, pars. 0044-0045 & 0065-0067).
As to claim 4, Adachi et al. disclose wherein the controller decides 40 inducing 10 the temperature in each predetermined sampling time on an assumption that the temperature of the energy storage device 20 with respect to time changes linearly (see par. 0052) from the measurement time of the first temperature to the measurement time of the second temperature (see pars. 0034, 0051 & 0052).
As to claim 6, Adachi et al. disclose an energy storage apparatus comprising: an energy storage device 20; and the energy storage device 21 managing apparatus 22.
As to claim 7, Adachi et al. disclose a photovoltaic apparatus PV that converts sunlight into power and outputs the power via photovoltaic (network 31 is connected to a utility grid of the commercial power supply in general, but may be connected to a distributed power supply such as a photovoltaic power system or a fuel cell see par. 0030); a power conditioner PC that converts a DC current generated by the photovoltaic apparatus PV into an AC current; and the energy storage apparatus 20-22 (see pars. 0028-0029).
As to claim 8,  Adachi et al. disclose a degradation amount estimating method of estimating a degradation amount (see par. 0056) of a full charge capacity of an energy storage device as seen in Figs. 1 & 6, the energy storage device managing apparatus comprising: a measurement unit 10 that measures a first temperature immediately before the energy storage device becomes a power non-supply state (via temperature input unit 12, see par. 0035) of the energy storage device via battery 21 in a power supply power supply 21, see par. 0033) to the energy storage device managing apparatus 10 (see par. 0035); and a controller 40, wherein the controller performs interpolation based on a first temperature measured immediately before the energy storage device becomes the power non-supply state (see pars. 0040-0041), and a second temperature initially measured after the energy storage device returns to the power supply state (wherein first and second temperatures shown in Fig. 2, wherein these temps measured by the temperature input unit 12 from the temperature sensor 24 which connect to the controller 40), decides the temperature in each predetermined sampling time in a period from the measurement time of the first temperature to the measurement time of the second temperature, and estimates the degradation amount of the full charge capacity by deciding the degradation amount in each predetermined sampling time based on the temperature in each predetermined sampling time (see pars. 0056-0061, claims 5-6 & 10).
Adachi et al. fail to disclose a measurement time of the first temperature to a measurement time of the second temperature is decided to estimate the degradation amount of the full charge capacity based on the decided temperature wherein a temperature is decided in each predetermined sampling time in a period.  In related art, US 2006/0038532to Taniguchi et al. discloses that a timing unit that measures time a measurement time of the first temperature to a measurement time of the second temperature is decided to estimate the degradation amount of the full charge capacity based on the decided temperature wherein a temperature is decided in each predetermined sampling time in a period (see Fig. 5 and paragraphs 0030-0033), wherein the monitoring timing unit 7 performs estimation of the state of charge (SOC) of 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adachi et al. to add a timing unit that measures the first temperature to a measurement time of the second temperature is decided to estimate the degradation amount of the full charge capacity based on the decided temperature wherein a temperature is decided in each predetermined sampling time in a period as taught by Taniguchi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the timing unit that measures time in a power non-supply state in which the power is not supplied to the energy storage device managing apparatus, and a controller in order to improve charging accuracy (see Taniguchi pars. 0030-0035).
As to claim 9,  Adachi et al. disclose computer program (see par. 0066 and claim 9) estimating a degradation amount of a full charge capacity in an energy storage device 20-22 (see par. 0056) causes a computer to perform: acquiring a first temperature measured immediately before the energy storage device becomes a power non-supply state (via a measurement unit 10 that measures a first temperature immediately before the energy storage device becomes a power non-supply state via temperature input unit 12, see par. 0035 ) and a second temperature initially measured after the energy storage device returns to a power supply state (via temperature input unit 12, see par. 0035); an performing via estimating or calculating via temperature input unit 12, see par. 0035)  based on the first temperature and the second temperature (wherein first and second temperatures shown in Fig. 2, wherein these temps measured by the temperature input unit 12 from the temperature sensor 24 which connect to the controller 40).
Adachi et al. fail to disclose deciding a temperature of the energy storage device in each predetermined sampling time from a measurement time of the first temperature to a measurement time of the second temperature; and estimating the degradation amount of the full charge capacity in each predetermined sampling time based on the decided temperature in each predetermined sampling time.  In related art, US 2006/0038532to Taniguchi et al. disclose that a timing unit that measures time which base on temperature of the energy storage device in each predetermined sampling time from a measurement time of the first temperature to a measurement time of the second temperature; and estimating the degradation amount of the full charge capacity in each predetermined sampling time based on the decided temperature in each predetermined sampling time (see Fig. 5 and paragraphs 0030-0033), wherein the monitoring timing unit 7 performs estimation of the state of charge (SOC) of the battery 2 at times t.sub.2 and t.sub.3 (step 103). If the current detected by the current sensor 8 lies within the range of +-.1 ampere and the SOC is above the lower threshold-1 (steps 104, 105), the monitoring unit 7 estimates the SOC of the battery 2 by reading the voltage of battery 2. 
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adachi et al. to add see Taniguchi pars. 0030-0035).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571) 272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 

Examiner: 	/Trung Nguyen/-Art 2866
			March 12, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866